DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following issues:
The value for A in Figures 6B, 7B, 8B, 9B, and 10B are incorrect.  For the noted lens material (ZEONEX330R) and theta value (24) A should equal 31.20, not 31.22.  
The value for A in Figures 11B, 12B, 13B, 14B, 15B, and 16B are incorrect, as well as the named material.  The material listed in 11B, 12B, 13B, 14B, 15B, and 16B is ZEONEX330R.  However ZEONEX330R does not have an index of refraction of 1.52486, that index of refraction belongs to ZEONEX350R.  For the material ZEONEX350R and a theta of 24, A should equal 31.21, not 31.23.
These conclusions are backed up by the values in Figure 3, the Examiner’s own calculations based on the disclosed formula, and the significant digits used by the Applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0031, 0035, 0039, 0043, 0047, 0051, 0055, 0059, 0063, 0067, and 0071 are objected to for having the incorrect value for A as discussed in the previous Drawing Objection.
Paragraph 0021 gives the two Fresnel equations for polarized light.  However paragraph 0021 states beta is the refractive index; beta should be the refracted angle.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is seen as vague and indefinite since in claim 4 the Applicant states that theta is “a laser beam deflection angle”.  However, based on the specification theta is half the maximum deflection angle.  These are two entirely different values.  Since at a deflection angle of zero, the equality in claim 4 would fall apart.  Which value is the Applicant trying to claim in claim 4?
Claims 5-7 have the same issue regarding what is meant by theta, since the deflection angle is part of the formula (https://en.wikipedia.org/wiki/Fresnel_equations) to calculate the polarization reflectivity of the polarized light

    PNG
    media_image1.png
    232
    512
    media_image1.png
    Greyscale

It is unclear in claims 5-7 if the Applicant is only referring to the edge case at the maximum deflection angle, or is the Applicant referring to a scan across the lens encompassing a range of deflection angle values.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al (U.S. PGPub 2006/0192322; herein Abe).  Regarding claim 1:
Abe teaches a laser source (laser generator 30), an optical scanner as claimed (galvanomirror 31), and a condenser lens as claimed (window 50, which can be a f theta lens, paragraph 0041)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruth et al (U.S. PGPub 2006/0206065; herein Kruth).  Regarding claim 1:
Abe teaches a laser source (Figure 1, Laser), an optical scanner as claimed (Figure 1, Mirror scanner), and a condenser lens as claimed (Figure 1, f theta lens)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morohoshi et al (U.S. PGPub 2009/0261512; herein Morohoshi).  Regarding claim 1:
Morohoshi teaches a laser source (light source 1, which can be a laser, paragraph 0038), an optical scanner as claimed (DMD 2), and a condenser lens as claimed (condenser lens 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Kruth, or Morohoshi in view of Minoura et al (U.S. Patent 4,352,541; herein Minoura)
Regarding claims 2 and 3 Abe, Kruth, and Morohoshi are silent to the E/D ratio.
In the same field of scanning optical systems Minoura teaches that one can have a scanning lens system with the claimed E/D ratio between 3.5 and 5.  In Minoura t1 is the distance from the scanner to the lens center, and g’ is the distance from the lens center to the scanned surface (see Figure 1).  So t1 is the claimed D and t1+g’ is the claimed E.  Then for example in Table 3, example 32, t1=0.3, g’=1, thus (1.3/3) = 4.333.
Regarding claim 4-7 Abe, Kruth, and Morohoshi are silent to the angle A relationship and the polarization reflectance.  In the same example 32 in Minoura, the laser deflection angle is phi = 30 degrees.  From trigonometry if one knows the angle and the distance (D) then one can calculate the height from D*tan(theta)=h.  Thus from the values from Minoura h = (0.3)*tan(30) = 0.173205.  Then from lensmaker’s equations (http://hyperphysics.phy-astr.gsu.edu/hbase/geoopt/surpow.html) (and making small angle approximations) it is known that the angle A is just h divided by the radius of curvature R.  So from Example 32 of Minoura, h =0.173205 and R = 0.84684.  Therefor the angle A in the lens system of Minoura would be 0.173205/0.84684 = 0.204531 radians = 11.72 degrees.  Minoura further teaches a lens with an index of refraction of 1.8 (column 12, lines 30-31).  Finally, inputting the values of Minoura into the formula from claim 4 would be -30 < A < 14.72, and as calculated above A = 11.72m thus the lens system of example 32 of Minoura teaches the claimed expression.  From Applicant’s specification if the lens system meets the claimed expression then it will also have a 15% or less difference in polarization values.
Therefore claims 2-7 are obvious over the teachings of Minoura, 
Therefor it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the teaches of Minoura make claims 2-7 obvious, since when a lens has such variables it reduces the distortion and allows for constant scanning speed (column 11, line 54 though column 12, line 48).
Requirement for Information
The Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
The Examiner is requiring that the Applicant provide information on how the formula K = (A+Θ) * sqrt (Δn) (page 10 of the specification and claim 4) was derived.  From reviewing optical laws and formulas the Examiner was unable to determine if this equation was derived from optical principles (Snell’s Law, Fresnel equations, lensmaker’s equations, etc) or if this is a formula created by the Applicant which the claimed invention satisfies. The issue at hand is how an ordinary artisan could approach such an optical system without knowing what K actually means.  It is understood from lensmaker’s equations that A is a calculable value, but what is K and its meaning?
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action
Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure:
	Sakuma (US 4571035) and Takanashi (US 4971411) both teach optical systems that meet the formula of claim 4.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743